Case 3:19-cv-00173-GMG-RWT Document1 Filed 10/15/19 Page l1of12 PagelD# 1

 

 

= FILED 4
act 15 2019

LES -DISTRICT ce ouRT-AVVND
Chaba sBURS. vi 26301

Attachment A

se.

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

gene Som ch fey room
Soemell Hice

 

Your full name FEDERAL CIVIL RIGHTS
COMPLAINT
(BIVENS ACTION)

 

or 2°10 is
Vv. Civil Action No.. 2 | fcCVI13
‘5 (To be assigned by the Clerk of Court)

os ron
Trombl

Si MS

 

 

 

 

 

Enter above the full name of defendant(s) in this action

I. JURISDICTION

This is a civil action brought pursuant to Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971). The Court has jurisdiction over
this action pursuant to Title 28 U.S.C. §§ 1331 and 2201.

Il. PARTIES

In Hem A below, place your full name, inmate number, place of detention, and complete mailing
address in the space provided.

A. Name of Plaintiff) ME KE
Address: HAZ2.1oms USP Po Rev

PYAUCS Tonm tS aL, 26 5B SS

   

 

go

   

4.(© Inmate No.: me

  

 

In Item B below, place the full name of each defendant, his or her official position, place of
employment, and address in the space provided.

 

Cnited States District Court Northern District of West Virginia-20 13
Case 3:19-cv-00173-GMG-RWT Documenti Filed 10/15/19 Page 2o0f12 PagelD #: 2

Attachment A

 

 

 

 

 

 

 

   

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
  

 

  
 

 

 

 

 

B.
Position: or 2
Place of Employment: HAZ. chick U5 7
Address: ( ae 0% — ote O
Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? — YJ Yes O No
If your answer is “YES,” briefly explain: Li ie VE
Meo OalicY clu CO Ko cess Aic
NCVER fenctl ¥Y_SUs CeNdod
lonely ' Bele 7he 4d ine
‘ ‘
B.1 Name of Defendant: MOeE ep Ao nS
Position: | Nf a AN CNO ek ke _
Place of Employment: He eo
Address: Po Gok 2708 —
Az ic Not LN MA S> \ Me DOS ADS
Was this Defendant acting under the auth horfty or color of federal state
law at the time these claims occurred? wy Yes 4 No
If your answer is “YES,” briefly explain: H {eC “Lon [- AS oe,
Come & AC. ik { ke Teé Tho antiel malice.
nis Weerlkly 2eune dS and He DeNvVSmMe
beac Rewiedt yo Which 35 Qh Woolation of
my BoP Palicl dieegéccess Si ols
B.2.) Name of Defendant: BA Ze ~
Position: AM isa Sha cee or
Place of Toeee Loe HA
Address: eZ? (Dd Ke af
B2ocete MIS AN.
Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred?’ WY Yes O No
United States District Court 8

 

Northern District of West Virginia-2013
Case 3:19-cv-00173-GMG-RWT Document1 Filed 10/15/19 Page 30f12 PagelD #: 3

B.3

B.4

fais 45 croclaad uvusvle Punishment 9 piss SU 12. cn

Attachment A

If your answer is “YES,” briefly explain: ty NCU Un) sl “ll lu Had
Me is) “Phe  ShU-ncle -oz A Yorks ;

IWlaic 4 Ty cS a > \ JES Os pe 5 bet “on | at
fay Bog Police dow dLooi

¥

we aay

25 iMIS 4 Wa, Ch

x

Name of Defendant:
Position:

Place of Employment:
Address:

 

 

 

 

 

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? 0 Yes O No

If your answer is “YES,” briefly explain:

 

 

 

 

 

Name of Defendant:
Position:

Place of Employment:
Address:

 

 

 

 

 

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? © Yes O No

If your answer is “YES,” briefly explain:

 

 

 

 

 

 

 

(nited States District Court g Northern District of West Virginia-2013
Case 3:19-cv-00173-GMG-RWT Documenti Filed 10/15/19 Page 4of12 PagelD#: 4

Attachment A

B.5 Name of Defendant:
Position:
Place of Employment:
Address:

 

 

 

 

 

 

 

 

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? © Yes O No

If your answer is “YES,” briefly explain:

 

 

 

 

Hl. PLACE OF PRESENT CONFINEMENT

 

Name of Prison/ Institution: q AzelTon) OS p

 

A. Is this where the events concerning your complaint took place?
Yes O No

If you answered “NO,” where did the events occur?

 

 

 

 

 

B. Is there a prisoner grievance procfdure in the institution
where the events occurred? i Yes O No
C. Did you file a grievance concerning the facts relating to this complaint in the
prisoney grievance procedure?
Yes QO No
D. — If your answer is “NO,” explain why not:
E. If your answer is “YES,” identify the administrative grievance procedure

number(s) in which the claims raised in this complaint were addressed

 

United States District Court 10 Northern District of West Virginia-2013
Case 3:19-cv-00173-GMG-RWT Document1 Filed 10/15/19 Page5of12 PagelD#. 5

Attachment A

and state the result at level one, level two, and level three. ATTACH
GRIEVANCES AND RESPONSES:

 

 

LEVEL! ft €:led » Bog,
Yor a :

LEVEL2 i509, Qo |O->

Be |[O -~

 

u +

LEVEL3 j30]{

IV. PREVIOUS LAWSUITS AND ADMINISTRATIVE REMEDIES

A.

}
Have you filed other lawsuits in state or federal court dealing with the same
facts involved in this action? O Yes i No

If your answer is “YES”, describe each lawsuit in the space below. If there
is more than one lawsuit, describe additional lawsuits using the same format
on a separate piece of paper which you should attach and label: “IV
PREVIOUS LAWSUITS”

 

 

1. Parties to this previous lawsuit:
Plaintiff(s):
Defendant(s):

2. Court:

 

(if federal court, name the district; if state court, name the county)

 

 

 

 

 

 

3. Case Number:
4. Basic Claim Made/Issues Raised:
5. Name of Judge(s) to whom case was assigned:

 

6. Disposition:
(For example, was the case dismissed? Appealed? Pending?)

 

7. Approximate date of filing lawsuit:

 

 

United States District Court if Northern District of West Virginia-2013
Case 3:19-cv-00173-GMG-RWT Document1 Filed 10/15/19 Page 6of12 PagelD# 6

 

Attachment A

8. Approximate date of disposition. Attach Copies:

C. Did you seek informal or formal relief from the appropriate administrative
officials/regarding the acts complained of in Part B?
G Yes Ol No

D. If your answer is “YES,” briefly describe how relief was sought and the
result. If your answer is “NO,” explain why administrative relief was not
ene

Bos od Back So 7 =r | Felldomed U0 | J Oi 5 (ZPTP 9
Belo Belk alta Jae Requnal office cat’ My
Unit mans ni ovo/l Mame Moon Fiunit Gan vee, Tis Sif

  

}
E. Did you exhaust available administrative remedies?
N Yes O No
F. If your answer is “YES,”, briefly explain the steps taken and attach proof of

exhaustion. If your answer is “NO,” briefly explain why administrative
remedies were not exhausted. ns

“the onilu Reasen a dosh AVE femedys TO
Attac| AiahT np as iS Geceuse TE just gave. mer2or)
Ansel Coey ot Mu (5¢ {oo Gp 10 3 2p Wel thi

Same. Bes [Awseut Packel [Ast monty SeP 20/9 Tose

 

 

Y MS. iv “The. ma au fod. Smet 2egyon
at Nay imal it BUT Moon Gan Ver citys Sia
G. If you are requesting to proceed in this action in forma pauper is under 28

U.S.C. § 1915, list each civil action or appeal you filed in any court of the
United States while you were incarcerated or detained in any facility that
was dismissed as frivolous, malicious, or for failure to state a claim upon
which relief may be granted. Describe each civil action or appeal. If there
is more than one civil action or appeal, describe the additional civil actions
or appeals using the same format on a separate sheet of paper which you
should attach and label “G. PREVIOUSLY DISMISSED ACTIONS OR
APPEALS”

1. Parties to previous lawsuit:

 

United States District Court 12 Northern District of West Virginia-2013
Case 3:19-cv-00173-GMG-RWT Documenti Filed 10/15/19 Page 7 of 12 PagelD #: 7

 

Attachment.A

 

 

 

 

 

 

 

 

Plaintiff(s):
Defendant(s):
2. Name and location of court and case number:
3, Grounds for dismissal: © frivolous © malicious

O failure to state a claim upon which relief may be granted

4. Approximate date of filing lawsuit:

 

5. Approximate date of disposition:

 

VV. STATEMENT OF CLAIM

State here, as BRIEFLY as possible, the facts of your case. Describe what each
defendant did to violate your constitutional rights. You must include allegations of
specific wrongful conduct as to EACH and EVERY defendant in the complaint.
Include also the names of other persons involved, dates, and places. Do not give any
legal arguments or cite any cases or Statutes. If you intend to allege a number of related
claims, you must number and set forth each claim in a separate paragraph.
UNRELATED CLAIMS MUST BE RAISED IN SEPARATE COMPLAINTS WITH
ADDITIONAL FILING FEES. NO MORE THAN FIVE (5)TYPED OR TEN (10)
NEATLY PRINTED PAGES MAY BE ATTACHED TO THIS COMPLAINT. (LR PL
3.4.4)

 

 

 

 

 

 

A
CLAIM 1: OR) OC KO ot SUL Hazelton | SE Soule Meo.
Qnich SEeSti tok on Slat Lok nich ic LASS Cha fdoe
aginst: wd aimee lane PyZelo SGEL dud SO
she. Next woe in oct Qol7 +z Ont e

 

 

DHO and Qct- _SAl Von) We | Consstittions Aj olits

Supporting Facts: fod. PRisoeks Unided imate Disciolers

 

Onited States District Court [3 Northern District of West Virginia-2013
Case 3:19-cv-00173-GMG-RWT Documenti Filed 10/15/19 Page 8 of 12 PagelD#: 8

 

 

 

| Which sD He's | Desiewws he — leaa( Compl |
Phoceeduce Which MWS iS q. Violalion of.
MY doe Pkecess KightS That He's in violation
OF SiC ‘Because =n, INTittHed Toe Wis
Or So DG gsk you To make The SR
— FEoMNE Back Mele anid | AVE Me TWiS
~ |STUYE Sik aud 4 gilSe asic you

Geyus To Lie this [Awsud fo me
[Sif Becavse cam wok make Copys of
TS  [AWSUA Because, my UN MANeNGA.C AME
MORBON donk Came ack here “SiC and
Neate do Anyone ese Lm  m YU Net Team
dnd TMS Quy ON my Range Mme ae (oi tages
He's my WHtN2SS “To This meommask of Te
Gd “TiS CONAmME MYEKS Can Vecify Tht My
UNe& Manenige hora Eon dont Come Gace hehe iN.
OWY ON my Range | 9 nas impottin'y he
Candy Camka Can BéciC —jhis mMommeit _of-
[hoe VP Sih Bo +t donk have wo
Money SN my BelS ancl = TRust fond Ke
at fazelTen” USP Cow Vehifys This

 

 
Case 3:19-cv-00173-GMG-RWT Document1 Filed 10/15/19 Page 9of12 PagelD#: 9

 

anid fob my lAWsvit Thee ©

all u ile yy Yo AUS Geivs
S\eadu 4 led Wet You A 4 A)
loa Tiwi edesmith 3 Cowall2s zd Co mc BUEN Fok

Bmillhien Ooallaés ob iia id Wice “Tq
a Dory Tha | Gecause “TW 3 WAG
Can bY CamMRe Si Z BaciC hefe iN «&

opr
e

3

Wve

J On
shU

 
Case 3:19-cv-00173-GMG-RWT Document1 Filed 10/15/19 Page 10o0fi2 PagelD #: 10

Attachment-A

Mhoakams Statement SO ] he OF” SfuS S95: S5iA
HAS “TO hese te. all [OL ASAUITS = ASZU/TS |
PeRicd aid i+ Says Twit They Have a Suspend YO
DHo Shot Until Tne Court IS Done. SH,
CLAIM 2: Youd CASO. ances “Thess tel Ta inistélt Lon
ANS phocad DHo Wise well “They Noviek
follaved  Photolcall aud did “This ‘To ta @
(i eo They (AS _Suepose. to So_tinicla ~ eke
i, Violsboa) mu Bae Colic A ontocoxs Aout S
Gud ChAere2QA On GdowsiTlom ws PCogki pone ue
Supporting Factsiqns Thes 3 ina hall Y months [At

TWaiS Eat naptO. mame _ Degel gust ok Died at 7 ne OTSi cle
Wes VA CAN to +p tal 5@ “They Ca ie Fhem Se fs FCN
Come BACIE aaic Up agade Mu lol Asau(T Suct To

and (O00 Soi 0uSe! Sac GE wich ie QA Noiwed MiclATTON

 

 

 

Scene #

CLAIM 3: of my Cop Po|' Lc due egocess Ki cows
“They WAS SS sfoase Te Seé ELC, Me a Capi cr
“Ts Ue aka ve (OO Sébiouse Shok Witt ia ti roues
Wich Then Jeowk did ro This day avid Shick

“VS AS Nothel Viclatian ob mu Roo col icy’ AuC KoCESS fic
Hind Gor > Pho, toga Steere SOT. OF Chaotek XO On) dion

Supporting Facts: ¢ Come, CMS “THiS momment of Ruin fom Pop

Cons ae Ok on Rigi ES, LEK PG: (SONGES SC they 4ilSo

Res eed Me fog AUS SA Ko SCV op) ty Vai C \y is!

Ef 2.99 | — Me. ioe tis To Hoe. Sit

Becanse old es ee Jed aU lol Assault

mae hey WAS Supe TS Si Arid Sus ‘Boke STOSE
CLAIM 4: on Wis Sik as a SvpeemeCav€] Case

 

 

 

 

 

 

Si 2p TN Temdast-VS. HU Say to Cans MO Ge Peo?

At Anoel ANE? 5. pac DO: becsn Zo L Cte Ons > WMS Ss Si Bone BURT
case. ~~ biofte Vs. McDonald {USO Bs kes C. Oh0ect
PBeliel Pow Wis Si< gud! TARTU \ Bove

 

 

 

Supporting Facts: ack Wee fo€ D2 Seay CS is TWis ShUu7
hoig SiA Which is Cevel 4 WSUSeIe Punisameny

 

(nited States District Court ld Northern District of West Virginia-20/3
Case 3:19-cv-00173-GMG-RWT Document1 Filed 10/15/19 Page 11o0f12 PagelD #: 11

Attachment A
cL Muy Sofia ane ot
RQocause Wis 4s

CLAIM 5 Tne dort: Washi

3 Whick iS a Vi LAL on :
Uns’ (t6d Sstetes Con ait Hien Baus
fel tently 7 at lae B.C Sik~

 

 

aK CieuS

ace ONiy IniLo MS Wie WILLE. EXCe a
tok eveky V ay a) A Wale Of Some Tymes “TW dnt S
Sik aad | 4

 

20. Cells Be Fico ded 5 jue conlt- Give US”
Inca Lampe Kes “fo Clean ake céll <i

GhamsState Mens OAYS me

 

 

 

 

“Ran @ Pol rc
Body i Lora Yc ra Unsif

 

Supporting Facts", jeCam 1S Svu000S8é.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

To Come Acle To ShU
rice MON AY To Feid AY anid asf Yo da _you pe
Any “Taisg SiC well Tey galt do This At ql sik
“This Au moon) wicca my UN £ MANENGE MON ™
He Comes ao shee - Mui Ron ONCL CA
Moni dnd He WeveC HAVE Know legal Remedy s Fol me Sik
VI. INJURY
Describe BRIEFLY and SPECIFICALLY how you have been | injured and the
exact nature of ow damages.
“Tne Yiolabed muy eiahth Amendment B@ Ex SUEING
“Ths ohn toe Ce als fUstle PON; Shmeni- 1 BA: NS Suflihi: MER
GNd Tom Sues “The: Lok meta S47 655 5 De o% IS Ond
pease <0 “Em BY pelo Ze 57m Si sefhavii Cok Tae med: Cans: $e rai S
Q wd rm mersbc [ly Stcessed OURS TM Ov io ssa -PZem Being “Bac
: leiwe Them foc BO million Dol [acs

VU. RELIEF

State BRIEFLY and EXACTLY what you want the Court to do for you. Make
no legal arguments. Cite no cases or statutes.

7 7. LAs Ve pie bot
‘ Peay j

 

 

 

: Uc / “Po bs ee “The Sc Qe {2 Goi a Want cy
Téa Gnd i Want ucv “To malice Thea S& bc Pie
lef me ac Back “To arena! Pot WAL ov! OF € Me’ ENC
Tauce fem me To Medical Tail

7
fs Decavie <b ”q moelicx |
PAI Sawn Than ceeds my Goukt™ Kecomuucec “T

Me To 3° To
q Fecege | Meck ice | CeNr we Wich Tas US
S2 plese have

 

“hem Sewel me Te SoS fon) Dey ens cmc Ok
Burwed Noth Catalina EMC iWnere Dm ow + le ay
Whele “TL Can Bor Wak PaoPet Tes TMe\ TE NM eecl

United States District Court

 

iy Northern District of West Virginia-2013
Case 3:19-cv-00173-GMG-RWT Documenti Filed 10/15/19 Page 12 o0f12 PagelD #: 12

Attachment A
DECLARATION UNDER PENALTY OF PERJURY
The undersigned declares under penalty of perjury that he/she is the plaintiff in the

above action, that he/she has read the above complaint and that the information contained
in the complaint is true and accurate. Title 28 U.S.C. § 1746; 18 U.S.C. § 1621.

oi, ta os ay é } QO
Executed at DViv Any, | on Oc+ 90 / (
(Location) (Date)

A A he

i La Da 0) i i ha a} %
[YOR a eK
Your Signature

 

United States District Court 16 Northern District of West Virginia-2013
